DETAILED ACTION
1	This action is responsive to the amendment filed on January 06, 2022.
2	Objection to the claims and the rejections of the claims under 112, second paragraph and 102(a)1 are withdrawn because of the applicant’s amendment.
3	Claims 1-20 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2014/0237736 A1) teaches a hair dyeing composition (A) comprising oxidation dyes, alkalizing agent, reducing agents, cationic polymers, surfactants, solvents and water  (see page 10, composition A) and composition B (developer) that comprises hydrogen peroxide as an oxidizing agent and a nonionic surfactant (see page 10, composition B). However, the closest prior art of record (US’ 736 A1) does not teach or disclose a hair color cartridge comprising hair coloring base compositions and developer compositions wherein the hair coloring compositions and the developer compositions both have specific viscosities as claimed and wherein the cartridge is configured for use a hair coloring device via a portal member of receiving or attaching to cartridge as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair color cartridge and hair coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761